Citation Nr: 0019856	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  99-07 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from January, 29, 
1945 to June 16, 1945, and service with the Regular 
Philippine Army from June 17, 1945 to June 30, 1946.  The 
appellant is the widow of the veteran, who died in November 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, Philippines.  

In the appellant's substantive appeal, dated in April 1999, 
the appellant raised the issue of nonservice-connected death 
pension benefits.  This issue has not been developed for 
appellate consideration and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1994.

2.  According to the Certificate of Death, the cause of death 
was uremia diabetes mellitus.  

3.  At the time of the veteran's death, he was not service-
connected for any disabilities.  

4.  There is no competent medical evidence of a nexus between 
the veteran's cause of death, uremia diabetes mellitus, and 
the veteran's period of service.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran died on November [redacted], 1994, at the age of 70.  The 
Certificate of Death shows that his cause of death was uremia 
diabetes mellitus.  At the time of the veteran's death, he 
was not service-connected for any disabilities.  

The appellant's service medical records are sparse and 
essentially consist of an Affidavit for Philippine Army 
Personnel, dated in June 1945, and a second Affidavit for 
Philippine Army Personnel, dated in June 1946.  Both 
Affidavits are negative for any complaints or findings of 
uremia diabetes mellitus.  

A private medical statement from A.B., M.D., dated in May 
1986, shows that at that time, Dr. B. stated that he had been 
treating the veteran since 1962.  Dr. B. indicated that the 
veteran had been suffering from uncontrollable hypertension, 
severe headaches, chest pains, and nervousness.  Dr. B. 
diagnosed the veteran with the following: (1) hypertension, 
(2) migraines, and (3) a nervous breakdown.  

A private medical statement from a Dr. D.M., dated in May 
1986, shows that at that time, Dr. M. indicated that he had 
been treating the veteran for bilateral hearing loss.  In 
addition, private medical records from the Pamana Goldencare 
Medical Center, dated in October 1994, show that at that 
time, the appellant underwent a below the right knee 
amputation after he was diagnosed with diabetic gangrene.  

A private medical statement from E.T., M.D., dated in 
November 1994, shows that at that time, Dr. T. indicated that 
he had recently examined the appellant.  Dr. T. diagnosed the 
appellant with the following: (1) diabetes mellitus, (2) 
pulmonary tuberculosis, (3) sepsis, and (4) anemia.  Dr. T. 
also noted that the appellant was status post below the right 
knee amputation.  
II.  Analysis

The threshold question which must be resolved is whether the 
appellant has presented evidence that her claim is well-
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well grounded claim is a plausible claim, meaning a claim 
which appears to be meritorious.  See Murphy, 1 Vet. App. at 
81.  A mere allegation that the cause of death is service 
connected is not sufficient; the appellant must submit 
evidence in support of her claim which would "justify a 
belief by a fair and impartial individual that the claim is 
plausible." 38 U.S.C.A. §5107(a) (West 1991 & Supp. 1999); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In that 
regard, a lay person is not competent to make a medical 
diagnosis, or to relate a given medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, lay statements regarding a medical 
diagnosis or causation cannot constitute evidence sufficient 
to make a claim well grounded pursuant to the provisions of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), where the 
determinant issue is one of medical causation or medical 
diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

There must also be evidence of incurrence or aggravation of a 
disease or injury in service and medical evidence of a nexus 
between the inservice disease or injury and the current 
disability.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
Where the appellant fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist her in any 
further development of her claim.  Id.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1999).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.312 (1999).

The appellant contends, in essence, that the veteran's death 
was related to service.  The appellant maintains that the 
veteran's diagnosed uremia diabetes mellitus, which caused 
his death, originated during his period of service.  In this 
regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the appellant possesses medical expertise, 
nor is it contended otherwise.  Therefore, her opinion that 
the veteran's death was related to service is not competent 
evidence.  

In the instant case, the veteran's service medical records 
are negative for any complaints or findings of uremia 
diabetes mellitus.  Moreover, the evidence of record shows 
that the veteran was not diagnosed with diabetes mellitus 
until October 1994, approximately 48 years following his 
separation from the military.  Therefore, at present, there 
exists no evidence of a pertinent disease or injury in 
service, nor is there competent evidence demonstrating a 
causal relationship between the veteran's period of active 
service and his cause of death, which was uremia diabetes 
mellitus.  Accordingly, because the appellant has not 
submitted any competent evidence showing that any cause of 
the veteran's death was related to service, her claim is not 
well grounded and must be denied.  As competent medical 
evidence is required where the determinative issue involves 
medical causation or a medial diagnosis, the absence of such 
competent evidence renders the claim in this case not well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 92093 (1993).  
Thus, the appellant's appeal must be denied.     

The Board recognizes that this claim is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claim on the merits, while the Board 
has concluded that the claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).  Likewise, the Board finds that the RO 
has advised the appellant of the evidence necessary to 
establish a well grounded claim.  Robinette, 8 Vet. App. at 
77-78.


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

